      Case 5:06-cv-00535-OLG Document 510 Filed 01/21/20 Page 1 of 1




                                                                           FILED
                      IN THE UNITED STATES DISTRICT COURT                    JAN 212020
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION                               '         COURT



 MARISSAMADERAZO,                                  §
 ROSELIA POLLARD,                                  §
 and BARBARA MILES, on behalf of
                                                   §
 themselves and all others similarly situated,     §
                                                   §
                         Plaintiffs,               §
 V.                                                    No. 5:2006-cv-00535-OG
                                                   §
                                                   §
VHS SAN ANTONIO PARTNERS, L.P.                     §
D/B/A BAPTIST HEALTH SYSTEMS, HCA                  §
INC., a/k/a METHODIST HEALTHCARE                  §
SYSTEM OF SAN ANTONIO, LTD. L.L.P.,
                                                  §
and CHRISTUS SANTA ROSA HEALTH                    §
CARE CORP.,                                       §
                                                  §
                         Defendants.


                        AGREED ORDER OF DISMISSAL WITH PREJUDICE

      Before the Court is plaintiffs and defendants Joint Stipulation of Dismissal with

prejudice. For good cause shown, this case is DISMISSED WITH PREJUDICE.

      Signed on   Januar2'       ,   2020.


                                                 ORLANDO L. GARCIA
                                                                  \
                                                 UNITED STATES DISTRICT JUDGE
